UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
SHARON ANZALDI,                           )
                                          )
      Petitioner,                         )
                                          )
             v.                           )                   Civil Action No. 14-0658 (ESH)
                                          )
FRANCISCO QUINTANT,                       )
                                          )
      Respondent.                         )
_________________________________________ )


                                  MEMORANDUM OPINION

       This matter is before the Court on Petitioner Sharon Anzaldi’s petition for a writ of

habeas corpus under 28 U.S.C. § 2241. (Pet. for Writ of Habeas Corpus, Apr. 14, 2014 [ECF

No. 1].) Petitioner is presently in federal custody at the Federal Medical Center (“FMC”) in

Lexington, Kentucky, pursuant to a judgment of the United States District Court for the Northern

District of Illinois. (Pet. at 1; see also Judgment, United States v. Anzaldi, No. 1:11-cr-00820-1,

Jan. 15, 2014.) She names the warden of FMC Lexington as the respondent to her petition.

       A habeas petition under § 2241 must be filed in the federal court with territorial

jurisdiction over petitioner’s immediate custodian. Rumsfeld v. Padilla, 542 U.S. 426, 439, 124

(2004). FMC Lexington and its warden are located within the territorial jurisdiction of the

United States District Court for the Eastern District of Kentucky. See Federal Bureau of Prisons,

FMC Lexington, http://www.bop.gov/locations/institutions/lex/ (last visited April 24, 2014)

(identifying Eastern District of Kentucky as the judicial district encompassing FMC Lexington).

Thus, this Court lacks jurisdiction over petitioner’s habeas petition.
        A court shall transfer a habeas petition to a court with proper territorial jurisdiction when

such transfer is “in the interests of justice.” 28 U.S.C. § 1631; see, e.g., Bailey v. Fulwood, 780
F. Supp. 2d 20, 26-27 (D.D.C. 2011). As a transfer would avoid the inefficiency of dismissing

this action and requiring petitioner to refile it, the Court finds it in the interest of justice to

transfer this action to the proper court. See Stern v. Fed. Bureau of Prisons, 601 F. Supp. 2d 303,

306–07 (D.D.C. 2009) (a transfer is in the interest of justice where “it would be time-consuming

and potentially costly” for a petitioner to refile his petition in the proper court).

        Accordingly, the above-captioned case will be transferred to the United States District

Court for the Eastern District of Kentucky. A separate Order accompanies this Memorandum

Opinion.



                                                                     /s/
                                                          ELLEN SEGAL HUVELLE
                                                          United States District Judge

Date: April 24, 2014




                                                    -2-